Order unanimously affirmed, without costs of this appeal to any party. Memorandum: The complaint on its face states at least one good cause of action. This is sufficient to defeat a motion addressed to the entire complaint. (Advance Music Corp. v. American Tobacco Co., 296 N. Y. 79, 84.) We do not now pass on the question of the effect of prior adjudications or any other defenses. The issues in this case cannot be properly disposed of by a motion for judgment on the pleadings under rule 112 of the Rules of Civil Practice. (Appeal from order of Erie Special Term denying motion of defendant MoRoberts for judgment on the pleadings.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.